                   Case 8:19-cv-01422-JLS-JDE Document 12 Filed 10/01/19 Page 1 of 3 Page ID #:103




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        ERIC Y. KIZIRIAN, SB# 210584
                      2   E-Mail: Eric.Kizirian@lewisbrisbois.com
                        MICHAEL K. GRIMALDI, SB# 280939
                      3   E-Mail: Michael.gr@lewisbrisbois.com
                        ZOURIK ZARIFIAN, SB# 306368
                      4   E-Mail: Zourik.Zarifian@lewisbrisbois.com
                        633 West 5th Street, Suite 4000
                      5 Los Angeles, California 90071
                        Telephone: 213.250.1800
                      6 Facsimile: 213.250.7900
                      7 Attorneys for Defendant
                        TESLA, INC.
                      8
                      9
                                                         UNITED STATES DISTRICT COURT
                    10
                                             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                    11
                    12
                       HUGH NGUYEN, an individual, on behalf                  Case No. 8:19-CV-01422-JLS-JDE
                    13 of himself and all others similarly
                       situated,
                    14                                                        STIPULATION FOR A NEW DEADLINE
                                    Plaintiff,                                FOR PLAINTIFF TO FILE A FIRST
                    15                                                        AMENDED COMPLAINT AND FOR
                              VS.                                             SETTING A BRIEFING SCHEDULE FOR
                    16                                                        TESLA, INC.’S ANTICIPATED MOTION
                       TESLA, INC., a Delaware corporation,                   RESPONDING TO PLAINTIFF’S FIRST
                    17                                                        AMENDED COMPLAINT
                                    Defendant.
                    18                                                        Concurrently filed with the
                                                                              [Proposed] Order
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP               4828-7852-5352.1
ATTORNEYS AT LAW
                                             STIPULATED DEADLINE FOR PLAINTIFF TO FILE AN AMENDED COMPLAINT AND
                                                      SETTING A BRIEFING SCHEDULE FOR TESLA’S RESPONSE
                   Case 8:19-cv-01422-JLS-JDE Document 12 Filed 10/01/19 Page 2 of 3 Page ID #:104




                      1            Defendant Tesla, Inc. (“Tesla”) and plaintiff Hugh Nguyen, through their
                      2 respective undersigned counsel of record, hereby stipulate and agree as follows:
                      3            WHEREAS, pursuant to stipulation of the parties, Tesla’s response to
                      4 Plaintiff’s Class Action Complaint is due on October 3, 2019;
                      5            WHERAS, on September 23, 2019 the parties met and conferred pursuant to
                      6 Central District Local Rule 7-3 regarding plaintiff’s Class Action Complaint and
                      7 Tesla’s anticipated motion to dismiss and discussed this motion and the basis for
                      8 same at length;
                      9            WHEREAS, in light of the issues discussed, Plaintiff has decided to amend
                    10 his complaint both to address the issues Tesla intended to raise in its motion to
                    11 dismiss and to add new plaintiffs;
                    12             IT IS HEREBY STIPULATED AND AGREED that the Court may enter an
                    13 order setting the following schedule for the filing of Plaintiff’s anticipated First
                    14 Amended Complaint and deadlines for Tesla’s response to same and potential
                    15 motions:
                    16             (1) Tesla’s current October 3, 2019 deadline to respond to Plaintiff’s Class
                    17                  Action Complaint is continued as set forth below;
                    18             (2) Plaintiff may file a First Amended Complaint on or before November 4,
                    19                  2019 (32 days after the parties prior stipulated October 3, 2019 deadline
                    20                  for Tesla to respond to the initial complaint, Dkt. 11);
                    21             (3) Tesla’s response to Plaintiff’s First Amended Complaint will be due on or
                    22                  before December 4, 2019;
                    23             (4) If Tesla’s response to the First Amended Complaint is a motion, Plaintiff
                    24                  will have until January 3, 2020 to file an opposition to same;
                    25             (5) Tesla’s reply in support of any motion it files as its responsive pleading
                    26                  will be due on January 17, 2020;
                    27 / / /

LEWIS               28 / / /
BRISBOIS
BISGAARD
& SMITH LLP               4828-7852-5352.1                                    1
ATTORNEYS AT LAW
                                             STIPULATED DEADLINE FOR PLAINTIFF TO FILE AN AMENDED COMPLAINT AND
                                                      SETTING A BRIEFING SCHEDULE FOR TESLA’S RESPONSE
                   Case 8:19-cv-01422-JLS-JDE Document 12 Filed 10/01/19 Page 3 of 3 Page ID #:105




                      1            (6) The hearing on Tesla’s motion will be set for January 31, 2020 at 10:30
                      2                 a.m., or other date acceptable to the Court.
                      3
                      4                                                  Respectfully submitted,
                      5
                          DATED: October 1, 2019                      EDWARD C. CHEN
                      6                                               LAW OFFICES OF EDWARD C. CHEN
                      7
                      8                                               By:         /s/ Edward C. Chen
                                                                            Edward C. Chen
                      9                                                     Attorneys for Plaintiff Hugh Nguyen
                    10 DATED: October 1, 2019                         LEWIS BRISBOIS BISGAARD & SMITH                       LLP

                    11
                    12                                                By:         /s/ Eric Y. Kizirian
                                                                            Eric Y. Kizirian
                    13                                                      Michael K. Grimaldi
                                                                            Zourik Zarifian
                    14                                                      Attorneys for Defendant Tesla, Inc.
                    15
                    16
                                       Certification of Compliance with C.D. Cal. L.R. 5-4.3.4(a)(2)(i)
                    17
                                   The filing attorney hereby certifies that concurrence in the filing of this
                    18
                          document has been obtained from each signatory in accordance with C.D. Cal. L.R.
                    19
                          5-4.3.4(a)(2)(i).
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP               4828-7852-5352.1                                    2                              8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                             STIPULATED DEADLINE FOR PLAINTIFF TO FILE AN AMENDED COMPLAINT AND
                                                 SETTING A BRIEFING SCHEDULE FOR TESLA’S RESPONSE AND ORDER
